ml

FILED

UNITED sTATEs DISTRICT coURT JUN 1 9 2014
FGR THE DISTRICT OF COLUMBIA CC|efk, U.S. D|Str|cf & Bankrupfcy
ourts for the Dlstr|ct of Columbia

David Lewis Turner, Jr., )
)

Plaintiff, )

)

v. ) Civil Action No.  q 

)

District of Columbia et al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff s pro se complaint and application to
proceed in forma pauperis The Court will grant the plaintiffs application and dismiss the
complaint for lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is a District of Columbia resident suing the District of Columbia and a named
individual. Plaintiff accuses the individual defendant of indecent exposure based on an alleged
incident on April 13, 2014. Plaintiff alleges that the defendant "indecently expos[ed] himself"
while plaintiff was washing his hands in a restroom at the Georgetown Ministry Center in the

District’s northwest quadrant. Compl. at l. He accuses the individual defendant of being a risk
1

to the plaintiff and to the community at large. ln addition, plaintiff accuses the District of
negligence allegedly "because [the Metropolitan Police Department] did not appropriately
address" the individual defendant’s "sexual misconduct." Ia'. at 2. Plaintiff seeks $l million in
damages.

The factual allegations do not present a federal question, and the District of Columbia is
not subject to diversity jurisdiction. See Aba’ulla v. Unz'v. of Arkansas at Little R0ck, 930 F.
Supp. 2d l38, 140 (D.D.C. 2013) (citing Long v. District ofColumbz'a, 820 F.2d 409, 412-13
(D.C. Cir. 1987)) (other citations omitted). Furthermore, plaintiff has not listed the individual
defendant’s address and, therefore, has provided no basis for exercising diversity jurisdiction
over that defendant once the complaint against the District is dismissed. See Long, 820 F.2d at
417 ("respond[ing] to the jurisdictional defect in [diversity] complaint by dismissing only Long’s
claim against the District and retaining jurisdiction over her claim against PEPCO"). Hence, this

case will be dismissed. A separate Order accompanies this Memorandum Opinion.

/§%/%m/¢@

United tates district Judge
DATE: Mayéfz ,20l4